Citation Nr: 0827926	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
service-connected post-operative residuals of a left knee 
injury, with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent disability rating for the 
veteran's service-connected left knee disability.  

In December 2005, the Board denied the veteran's claim for a 
disability rating higher than 10 percent.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Following litigation by the parties, the 
Court issued a Memorandum Decision, dated in January 2008, 
setting aside the December 2005 decision and remanding the 
veteran's claim for adjudication consistent with its 
decision.  The claim is now before the Board for further 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability was 
compensably rated under Diagnostic Code 5257 for more than 20 
years, from October 1976 to August 2002.  

2.  The RO improperly changed the diagnostic code under which 
the veteran's service-connected left knee disability was 
rated.  The veteran's service-connected left knee disability 
is rated 10 percent disabling, under DC 5257, effective from 
October 1, 1979.  

3.  The competent and probative evidence of record shows the 
veteran's service-connected left knee injury, post-operative 
residuals with degenerative changes, is characterized by no 
more than slight instability, extension to zero degrees and 
flexion to 60 degrees with complaints of pain, and 
degenerative changes.  

4.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The veteran's disability rating under Diagnostic Code 
5257, for his service-connected post-operative residuals of a 
left knee injury, with degenerative changes, is protected.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.951 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent evaluation, but 
no higher, for degenerative arthritis of the left knee, 
manifested by limitation of motion objectively confirmed by 
painful motion, have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5003 
(2007).

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected post-operative residuals of a 
left knee injury, with degenerative changes, are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in December 2003 that fully addressed all 
required notice elements.  The letter informed the veteran of 
what evidence was required to substantiate his claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

The Board notes the notice letter was not sent to the veteran 
before the initial RO decision in this case, and the veteran 
has not been informed of how disability ratings and effective 
dates are assigned, in accordance with the Court's recent 
decision in Dingess, supra.  The Board also notes that the 
VCAA duty to notify has not been satisfied with respect to 
the additional requirements for an increased-compensation 
claim as recently delineated by the Court in Vazquez-Flores, 
supra.  We find, however, that the notice and timing errors 
did not affect the essential fairness of the adjudication 
because the December 2003 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the December 2003 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, an SSOC dated in March 2004 notified the 
veteran of the evidence that had been received in support of 
his claim and provided him with yet an additional 60 days to 
submit more evidence.  The SSOC also discussed the evidence 
included in the record, provided him with the criteria 
necessary for entitlement to a higher disability rating for 
his service-connected left knee disability, and provided the 
reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice and timing errors non-prejudicial.  See 
Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran was 
afforded VA examinations in August 2002 and February 2004.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the veteran has never indicated that he has 
received treatment from VA or private physicians for his 
service-connected left knee disability.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for postoperative residuals 
of a left knee injury was established in February 1977, and 
the RO assigned a 20 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective from 
October 9, 1976.  At that time, the RO considered a December 
1976 VA examination report, which showed the veteran had 
limited range of motion in flexion and instability in his 
left knee.  It appears the RO assigned DC 5257, which 
provides the rating criteria for other impairment of the 
knee, recurrent subluxation or lateral instability, based 
upon the evidence of instability in the veteran's left knee.  

In March 1979, the veteran requested an increased rating and 
was subsequently afforded a VA examination.  Although he 
continued to complain of intermittent pain, grinding, 
swelling, and instability, the June 1979 VA examination 
revealed improved symptomatology in the left knee, as he was 
able to demonstrate full range of motion and there was no 
objective evidence of instability.  Based on these findings, 
the RO issued a July 1979 rating decision, wherein the 
veteran's disability rating was decreased to 10 percent under 
DC 5257, effective from October 1, 1979.  

In March 2002, the veteran filed a claim for an increased 
rating, and he was afforded a VA examination in August 2002, 
which showed that he manifested degenerative changes in his 
left knee, among other things.  Based upon the VA 
examination, the RO issued a rating decision in August 2002, 
wherein it continued the 10 percent rating assigned to the 
veteran's service-connected disability.  The RO also re-
characterized the veteran's service-connected disability as 
postoperative residuals of a left knee injury, with 
degenerative changes, and changed the diagnostic code under 
which the disability was rated to DC 5299-5260.  The RO noted 
that the disability did not have its own evaluation criteria 
on the Rating Schedule, and a closely related disease or 
injury was used to rate it.  

It is not readily clear to the Board why the RO did not 
simply continue the veteran's 10 percent disability rating 
under DC 5257.  However, the Board notes that the veteran's 
disability rating under DC 5257 had been in effect for 25 
years when the RO changed the Diagnostic Code.  Under 
38 C.F.R. § 3.951, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes will not be reduced to less 
than such evaluation except upon a showing of fraud.  In this 
case, although the veteran's disability rating was not 
reduced to a lower rating per se, the RO's decision to change 
diagnostic codes essentially removed the veteran's disability 
rating for instability under DC 5257, and there was no 
determination made that the rating under DC 5257 was based on 
fraud.  Therefore, the Board finds that the veteran's 
10 percent rating under DC 5257 continues, and the assignment 
of DC 5299-5260 was improper.  See 38 C.F.R. § 3.951.  

The veteran is not prejudiced by the above finding, because 
the disability rating for his service-connected disability 
remains at the 10 percent level.  Moreover, the Board will 
review the medical evidence of record to determine whether a 
higher rating can be granted under DC 5257, or whether the 
knee can be rated separately under any other potentially 
applicable diagnostic codes.  

As noted, the veteran is currently rated 10 percent disabled 
under DC 5257, which provides that recurrent subluxation or 
lateral instability warrants a 10 percent rating if slight, a 
20 percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran has consistently reported experiencing 
instability and giving way in his left knee.  At the August 
2002 VA examination, he reported that his left knee gives way 
about once a year and, at the February 2004 VA examination, 
he reported that he has periods of swelling and instability, 
which require that he uses a cane.  Although the veteran has 
complained of instability, his subjective complaints were not 
confirmed by objective evidence of instability at either the 
August 2002 or February 2004 VA examinations.  The August 
2002 VA examination report shows that an MRI of the veteran's 
left knee revealed intact cruciate and collateral ligaments, 
and the examining physician specifically noted there was no 
laxity in the veteran's left knee.  Similarly, the February 
2004 VA examiner noted the veteran's posterior and anterior 
cruciate ligaments are intact.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected left knee disability is manifested by no 
more than slight instability.  In making this determination, 
the Board again notes there has been no objective evidence of 
instability throughout the appeal period, and the veteran's 
subjective complaints only describe occasional instability.  
As noted, he reported experiencing giving way in his left 
knee about once a year, and also reported that he has periods 
of instability.  Therefore, the Board finds the preponderance 
of the evidence is against a finding that the veteran 
experiences any more than slight instability, and the 
currently assigned 10 percent disability rating is 
appropriate under DC 5257.  A higher disability rating is not 
warranted because there is no evidence showing the veteran 
had, or more nearly reflected, moderate or severe instability 
of the knee.  

In order to afford the veteran the highest possible 
disability rating, the Board will evaluate his service-
connected left knee disability under all other potentially 
applicable diagnostic codes.  He has never been diagnosed 
with or shown to have ankylosis of the knee or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256 and 5263 are not for application.  

The Board has also considered DC 5258, which provides that a 
20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  In evaluating the veteran's claim, 
the Board notes that an August 2002 MRI revealed a horizontal 
tear in the veteran's lateral meniscus, in addition to a 
small joint effusion.  The evidence shows the veteran has 
consistently complained of pain in his left knee joint; 
however, the evidence does not show the veteran has frequent 
episodes of locking as he has not lodged any complaints of 
locking during the appeal period.  Therefore, the Board finds 
that DC 5258 is not for application in this case.  The Board 
has also considered DC 5259, which provides that symptomatic 
removal of semilunar cartilage warrants a 10 percent 
disability rating.  The Board finds that since the maximum 
evaluation under DC 5259 is 10 percent, it would not assist 
the veteran in obtaining a higher rating and, therefore, is 
not for application.  

The Board has also considered the veteran's left knee 
disability under DC 5262, which provides that malunion of the 
knee warrants a 10 percent rating with slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
The August 2002 VA examiner noted there was some exostosis of 
the medial head of the tibia.  Exostosis is defined as a 
benign bony growth projecting outward from the surface of a 
bone.  Dorland's Illustrated Medical Dictionary at 593 (24th 
ed. 1994).  Based upon a literal reading of the definition of 
exostosis, it does not appear that exostosis equates to an 
impairment affecting the union of the tibia and fibula.  In 
this regard, the Board notes there is no evidence showing the 
veteran's exostosis involves or affects the veteran's fibula 
or the union of the tibia and fibula.  Therefore, Board finds 
that DC 5262 is not for application in this case.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Under DC 5261, 
a 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that, at 
the August 2002 VA examination, he demonstrated flexion to 
110 degrees, which is noncompensable under DC 5260, and 
extension to zero degrees, which is noncompensable under 
DC 5261.  Similarly, the February 2004 VA examination report 
shows that he demonstrated flexion to 60 degrees and normal 
extension to zero degrees, which are also noncompensable 
under DCs 5260 and 5261, respectively.  Therefore, the Board 
finds the veteran has never demonstrated flexion or extension 
warranting a disability rating higher than 10 percent.  In 
fact, rating under DCs 5260 and 5261 would not produce even a 
compensable rating.  

The VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  In this context, the Board notes that 
August 2002 X-rays of the veteran's left knee revealed 
degenerative changes.  Under DC 5003, degenerative arthritis 
substantiated by X-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In evaluating the veteran's claim under DC 5003, described 
above, the Board again notes he has never demonstrated 
limitation of motion warranting a compensable rating under 
DCs 5260 and 5261.  However, review of the record reveals 
that the veteran has limitation of motion in the left knee, 
as he demonstrated flexion to 110 degrees at the August 2002 
VA examination and flexion to 60 degrees at the April 2004 VA 
examination.  In addition, the examiner who conducted the 
February 2004 VA examination noted the veteran had pain while 
demonstrating flexion.  Based upon those findings, and in an 
attempt to satisfy the mandate of the Court, the Board will 
find that, throughout the claim and appeal period, the 
veteran's disability has warranted a separate 10 percent 
rating under DC 5003 for degenerative arthritis manifested by 
limitation of motion objectively confirmed by painful motion.  
This determination is made with full consideration of the 
doctrine of resolving all reasonable doubt in favor of the 
veteran.  A higher rating is not warranted because, as noted 
above, the criteria for a higher rating under DC 5260 or 5261 
are not met.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's left knee disability under the 
criteria of DeLuca, supra, the Board notes that the February 
2004 VA examination report reflects that he complained of 
pain while demonstrating flexion.  Although the examiner did 
not estimate the veteran's functional loss due to pain, the 
Board finds the veteran was not prejudiced thereby.  The 
Board notes that assigning a 10 percent disability evaluation 
under DC 5257 and a separate rating under DC 5003 
contemplates the veteran's pain.  Additional limitation of 
motion or functional impairment as to warrant higher ratings 
is not shown.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that his 
left knee disability has not been more disabling than as 
currently rated under this decision at any point during the 
claim and appeal period.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his right knee disability under 
DC 5257.  The preponderance of the evidence supports a 
separate 10 percent rating under DC 5010, but the 
preponderance of the evidence is against a rating higher than 
10 percent based on limitation of motion.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

A separate, initial rating of 10 percent based upon 
degenerative arthritis of the left knee is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.  

A disability rating higher than 10 percent for service-
connected post-operative residuals of left knee injury, with 
degenerative changes, under DC 5257 is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


